Citation Nr: 0610320	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to March 6, 2001, for 
the grant of a total rating based on individual 
unemployability resulting from service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The record reflects that the veteran had been scheduled for a 
Board hearing at the RO in September 2005; however, he failed 
to report for the hearing.  The RO subsequently received a 
statement from the veteran's representative indicating that 
he had not received notice of the hearing and still desired a 
Board hearing at the RO.  His motion to reschedule was 
granted and the veteran was scheduled for a March 2006 video 
conference hearing before the Board.  

However, prior to the date of the video conference hearing, 
the veteran requested a personal hearing before a Veterans 
Law Judge sitting at the RO in lieu of a video conference 
hearing.  As Board hearings at the RO are scheduled by the 
RO, a Remand is necessary to schedule the veteran for the 
requested hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO in accordance with the 
docket number of his appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the 



Board intimates no opinion as to any final outcome of this 
case.  The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





